Citation Nr: 0103472	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right arm, currently evaluated as 
40 percent disabling. 

2.  Entitlement to an increased rating for the neurological 
residuals of a shell fragment wound to the right arm, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 40 
percent for the veteran's service-connected residuals of a 
shell fragment wound to the right arm, Muscle Group VI.  

By way of history, the Board notes that in a rating action 
dated in September 1945, the RO granted a temporary total 
rating for the veteran's residuals of shell fragment wounds, 
including incomplete severe paralysis of the right radial 
nerve, weakness, and limitation of motion of the right arm 
and hand due to shell fragment wounds of the right arm and 
compound comminuted fracture of the right humerus.  By rating 
action in October 1946 the RO assigned a 50 percent rating 
for partial paralysis of the right radial nerve, pursuant to 
Diagnostic Code 8514.  By rating action in February 1948 the 
RO assigned a 30 percent rating for partial paralysis of the 
right radial nerve, pursuant to Diagnostic Code 8514.  

In a July 1948 decision, the Board found that the residuals 
of multiple penetrating wounds to the right upper arm, with 
record of debridement, retained foreign body in the right 
popliteal space, and fracture of the right humerus, with 
partial paralysis of the right radial nerve, was more 
appropriately rated as 40 percent disabling, pursuant to 
Diagnostic Code 5306, for injury to Muscle Group VI of the 
right arm.  Accordingly, in a September 1948 rating action 
the veteran's service-connected right arm disability was 
characterized as injury, muscle group VI, right arm, and was 
rated as 40 percent disabling, pursuant to Diagnostic Code 
5306.  In November 1998 the Board remanded this matter to the 
RO for further development.  


The Board also notes that the veteran's claim that the 1948 
decision of the Board should be revised or reversed on the 
grounds of clear and unmistakable error has been addressed in 
a separate decision, wherein a separate 20 percent rating has 
been assigned for the neurological residuals of the shell 
fragment wound to the right arm.  Accordingly, this decision 
should be limited to the question of whether a rating in 
excess of 40 percent is warranted for muscle damage to the 
right upper arm.  The issue of whether a rating in excess of 
20 percent is warranted for the neurological residuals of a 
shell fragment wound to the right arm will be addressed in 
the remand following this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's muscular residuals of a shell fragment 
wound to the right arm, are manifested by damage to muscle 
groups V and VI, chronic right arm pain, difficulty with 
elbow flexion and range of shoulder motion, and loss of 
muscle bulk in the right upper arm; there is no evidence of 
ankylosis, limitation of flexion of the right forearm to 45 
degrees, limitation of extension of the right forearm to 110 
degrees, or flail joint of the major elbow.


CONCLUSION OF LAW

A rating in excess of 40 percent for muscular residuals of a 
shell fragment wound to the right arm is not warranted under 
applicable schedular criteria. 38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.55, 4.56, 4.73, Diagnostic Codes 5304, 
5305, 5306 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in November 1944 the 
veteran sustained a penetrating shell fragment wound to the 
lateral aspect of the right upper arm, as well as multiple 
penetrating shell fragment wounds to other parts of his body.  
He also sustained a compound comminuted fracture of the 
middle third of the right humerus.  Immediately after the 
injury, he could not move the right arm, and there was 
numbness of this extremity.  He was evacuated to the 95th 
Evacuation Hospital and underwent debridement, cleansing, and 
removal of foreign bodies due to the multiple shell fragment 
wounds over his body.  

The veteran was subsequently transferred to the 21st General 
Hospital, and in December 1944 it was noted that he had wrist 
drop and paralysis of the right radial nerve.  He was 
evacuated to Patrick Henry General Hospital in March 1945, 
and from there went to a Convalescent General Hospital at 
Camp Pickett.  He was admitted to "NDBGH" in June 1945.  At 
that time he complained of right wrist drop and weakness of 
the muscles supplied by the right radial nerve.  There was 
also numbness along the lateral aspect of the right forearm 
and hand, and slight numbness along the antero-medial aspect 
of the right arm.  Examination showed a slight posterior bend 
of the right humeral shaft, and rotation at the right 
shoulder joint seemed to be pretty good.  Neurological 
examination revealed weakness of the right radial nerves - 
extensor, communis, and digitorum.  It was noted that the 
muscles of the right forearm and hand, supplied by the radial 
nerve on the right, were affected.  There was an area of 
numbness along the lateral aspect of the right forearm and 
hand, including the index and thumb.  There was a slight 
degree of numbness along the medial aspect of the right arm, 
extending from the scar down to the elbow.  After initial 
examination at NDBGH, it was found that the time elapsed 
since the injury was too short and the veteran was sent out 
on a 60 day convalescent furlough.  Upon return, he was 
subsequently discharged due to medical disability, described 
as partial palsy of the radial nerve, secondary to a 
penetrating high explosive shell fragment wound of the 
lateral aspect of the right arm.  It was noted that he was 
incapacitated by weakness and numbness of the right arm and 
forearm which rendered him unfit to perform any duty in the 
military service.

By rating action in September 1945, the RO granted a 
temporary total rating, for the veteran's shell fragment 
wound residuals , including incomplete severe paralysis of 
the right radial nerve, weakness, and limitation of motion of 
the right arm and hand due to shell fragment wounds of the 
right arm and compound comminuted fracture of the right 
humerus.  By rating action in October 1946 the RO assigned a 
50 percent rating for partial paralysis of the right radial 
nerve, pursuant to Diagnostic Code 8514.  By rating action in 
February 1948 the RO assigned a 30 percent rating for partial 
paralysis of the right radial nerve, pursuant to Diagnostic 
Code 8514.  

In July 1948 the Board found that the residuals of multiple 
penetrating wounds to the right upper arm, with record of 
debridement, retained foreign body in the right popliteal 
space, and fracture of the right humerus, with partial 
paralysis of the right radial nerve, was more appropriately 
rated as 40 percent disabling, pursuant to Diagnostic Code 
5306, for injury to Muscle Group VI of the right arm.  

Accordingly, in a September 1948 rating action the veteran's 
service-connected right arm disability was characterized as 
injury, muscle group VI, right arm, and was rated as 40 
percent disabling, pursuant to Diagnostic Code 5306.  By 
rating action in March 1996, the RO denied a rating in excess 
of 40 percent for the service-connected injury to muscle 
group VI of the right arm, pursuant to Diagnostic Code 5306.  

On VA examination in July 1996 it was noted that during 
service, the veteran sustained shrapnel wounds to the upper 
third of his right arm, resulting in muscle damage and 
complete radial nerve paralysis for 10 months, which had 
gradually and slowly improved over time, but was not back to 
normal.  Examination showed that he had a 3 cm. irregular 
diamond-shaped scar which was depressed and well-healed, 
which represented the entry site.  He had a scar on the 
medial aspect of his upper arm which was depressed and well-
healed, and represented the exit site.  The muscle groups 
affected were muscle groups IV and V.  There was no adhesion, 
and the site of the injury was tender to touch.  There was no 
evidence of muscle hernia.  He had difficulty opening his 
hand after making a complete fist.  He had difficulty with 
performing dorsiflexion of the wrist and with elbow flexion.  
Shoulder external rotation was only 10 degrees, internal 
rotation was 90 degrees, abduction was 100 degrees, and 
flexion was 100 degrees.  Deep tendon reflexes of the biceps 
and triceps were absent on the right side, and present on the 
left.  The diagnosis was history of shrapnel wound injury 
involving the right arm, with residual damage to the muscle 
and radial nerve, which was moderate but progressing and 
recently associated with pain of his right arm.  

On a VA examination addendum dated in September 1996, the VA 
examiner indicated that the veteran had limited range of 
motion in terms of performing dorsiflexion of the wrist which 
was to 45 degrees.  He also had difficulty with elbow flexion 
which was to 100 degrees.  The VA examiner noted that the 
limited range of motion was related or caused by muscle 
weakness as a result of his nerve injury.  It was also noted 
that muscle groups IV and V were affected, secondary to 
shrapnel wound and fractured humerus on the right, resulting 
in moderate to incomplete severe disability of his right 
upper extremity with fair muscle strength of his right 
shoulder and right arm.  The VA examiner indicated that this 
was progressing in terms of the pain.  In terms of evaluating 
the right hand, the VA examiner noted that the tip of his 
finger on the right could approximate the transverse fold of 
the palm and the tip of the thumb could approximate the tip 
of his finger, but both movements were performed slowly and 
with difficulty.  

In November 1998 the Board remanded this matter to the RO for 
further evidentiary development.  

Received by the RO in December 1998 was a statement from the 
veteran in which he reported that from "1996 to the 
present" he had not received any treatment for residuals of 
a right arm injury.  He described the treatment he had 
received prior to 1996 at the Pain Clinic at Allegheny 
General Hospital for the radial nerve pain in his right arm.  
He claimed he was told that there was no treatment for the 
radial nerve pain and that he had to "live with the constant 
pain".  He reported when the pain was overwhelming, he took 
Darvocet which gave him some relief.

On VA examination in May 1999 the veteran reported having 
pain which radiated from the site of the injury down the 
right arm and into the right hand, particularly affecting the 
right thumb and index finger.  He reported that the pain was 
chronic and consistent, although intermittently worse since 
the time of the injury.  It was noted that he had the injury 
in the right upper arm, with loss of muscle bulk, but the 
examiner noted that the muscle bulk in the distal arm 
appeared normal.  Strength was slightly diminished (90 
percent of normal) in the radial innervated muscles of the 
right arm including the wrist extensor pollicis, and there 
was no sensory deficit.  The VA examiner concluded that the 
veteran, by history and examination, had clearly suffered a 
right radial nerve injury.  It was noted that although his 
strength had returned to near normal, a clear mild deficit in 
the radial innervated muscles of the right arm remained 
apparent, more than 50 years after his original injury.  It 
was also noted that he continued to complain of pain related 
to the nerve injury.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

These regulations include, but are not limited to 38 C.F.R. § 
4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or system, and medical 
examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. at 
594.  Although regulations require the disability be viewed 
in relation to its whole history, 38 C.F.R. § 4.1, 4.2, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

The Board notes that under the applicable rating criteria, 
there are two possible bases for granting an increased rating 
for the veteran's residuals of a shell fragment wound to the 
right arm, including muscle damage and neurological damage.  
With regard to the muscle damage, the Board notes that the 
service-connected residuals of a shell fragment wound to the 
right arm are currently rated as 40 percent disabling under 
the provisions of Diagnostic Code 5306 pertaining to the 
evaluation of disability of muscle group VI.  In this case, 
since the most recent VA examination findings show that 
muscle groups IV and V were affected by the shell fragment 
wounds, the Board will consider the veteran's service-
connected muscle damage under Diagnostic Codes 5304 and 5305.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (intrinsic muscles of the shoulder girdle) of 
either the major or minor upper extremity.  A 10 percent 
evaluation requires moderate injury.  A 20 percent evaluation 
requires moderately severe injury of the major upper 
extremity or moderately severe or severe injury of the minor 
upper extremity.  A 30 percent evaluation requires severe 
injury of the major upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5304.

A noncompensable evaluation is warranted for slight injury to 
Muscle Group V (flexor muscles of the elbow) of either the 
major or minor upper extremity.  A 10 percent evaluation 
requires moderate injury.  A moderately severe injury of the 
minor upper extremity supports a 20 percent evaluation.  A 30 
percent evaluation is warranted for moderately severe injury 
to the major upper extremity or severe injury to the minor 
upper extremity.  A 40 percent rating is warranted for severe 
injury to the major upper extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5305.  At this point, it should be pointed 
out that Muscle Group VI, including the triceps and anconeus, 
are rated at a maximum of 40 percent for severe injury under 
Diagnostic Code 5306, so it is really of no significance 
whether Group V or VI is evaluated.

38 C.F.R. § 4.56 provides that a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

38 C.F.R. § 4.55 provides that for compensable muscle group 
injuries which are in the same anatomical region but do not 
act on the same joint, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe as follows:  
(1) Slight disability of muscles is characterized by injury 
by a simple wound of muscle without debridement or infection.  
The associated history and complaint are reflected by service 
department records of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
above.  The objective findings of slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  (2) Moderate muscle 
disability involves injury by through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint associated with 
moderate muscle disability involve service department record 
or other evidence of in-service treatment for the wound, and 
a record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings of moderate muscle disability 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56

Moderately severe disability of muscles involves injury by 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint reflects 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
findings of moderately severe muscle disability include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  At this 
level of disability tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56.

Severe disability of muscles is associated with through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint involves service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings related to severe muscle 
disability include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, shown on palpation, muscles swell and 
harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 

Vet. App. 308 (1991).  In this case, however, the regulations 
for the evaluation of the residuals of a GSW of the right 
shoulder and arm are essentially the same prior to and as of 
July 3, 1997.  Hence, the Board will adjudicate his claim for 
a higher rating for this condition under the same criteria.

A review of the claims folder shows that the veteran has a 
history of comminuted fracture of the right humerus and that 
there is involvement of Muscle Groups IV and V.  Muscle Group 
IV affects the function of the shoulder, and Muscle Group V 
affects the function of the shoulder and the elbow.  Since 
the veteran essentially has two muscle injuries in the same 
anatomical region and the muscle groups affect the function 
of different joints, the provisions of 38 C.F.R. § 4.55(e) 
provide for increasing the most severely injured muscle 
injury by one level to act as the combined rating in such 
circumstances.  The veteran's muscle damage, however, has 
already been assigned a 40 percent rating for severe muscle 
injury (under Diagnostic Code 5306), and 40 percent is the 
maximum schedular evaluation for the service-connected 
disability under the above noted legal criteria.  Under these 
circumstances, assignment of a rating in excess of 40 percent 
would require evidence of ankylosis of a joint of the right 
upper extremity, limitation of flexion of the right forearm 
to 45 degrees, limitation of extension of the right forearm 
to 110 degrees, or flail joint of the major elbow, or fibrous 
union of the humerus, which has not been shown by the 
objective evidence of record.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202, 5205, 5206, 5207, 5209.  Accordingly, the 
Board finds that a rating in excess of 40 percent for this 
portion of the veteran's service-connected right arm 
disability is not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for muscle 
damage residuals of a shell fragment wound to the right arm 
is denied.



REMAND

With regard to the neurological residuals of a shell fragment 
wound to the right arm, in a separate decision the Board 
found that the July 1948 Board decision was clearly and 
unmistakably erroneous, and also assigned a 20 percent rating 
for the neurological residuals of a shell fragment wound to 
the right arm, effective from April 24, 1948.  Although the 
issue of entitlement to a rating in excess of 20 percent for 
the neurological residuals of a shell fragment wound to the 
right arms is now properly before the Board on appeal, the 
Board notes that the RO has yet to consider that specific 
issue.  So as to not prejudice the veteran, this case must be 
referred back to the RO for initial consideration of whether 
the veteran may be entitled to a rating in excess of 20 
percent for the service-connected neurological residuals of a 
shell fragment wound to the right arm.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who may have treated him 
for his neurological disabilities 
resulting from a shell fragment wound to 
the right arm, since May 1999.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.   

2.  The RO should accomplish any 
additional development deemed necessary, 
and then review the veteran's claim for 
an increased rating for the neurological 
residuals of a shell fragment wound to 
the right arm, based on all of the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

